       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 1 of 21




 1 Robert V. Prongay (SBN 270796)
     rprongay@glancylaw.com
 2 Charles H. Linehan (SBN 307439)
     clinehan@glancylaw.com
 3
   Pavithra Rajesh (SBN 323055)
 4   prajesh@glancylaw.com
   GLANCY PRONGAY & MURRAY LLP
 5 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
 6 Telephone: (310) 201-9150
   Facsimile: (310) 201-9160
 7
 8 Attorneys for Plaintiff Robert Gutman
 9
                              UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
12
13 ROBERT GUTMAN, Individually and on            Case No.
   Behalf of All Others Similarly Situated,
14                                               CLASS ACTION COMPLAINT FOR
                  Plaintiff,                     VIOLATIONS OF FEDERAL
15                                               SECURITIES LAWS
          v.
16

17 FIBROGEN, INC. ENRIQUE CONTERNO,
   and JAMES SCHOENECK,
18
              Defendants.
19
20
21
22
23
24
25
26
27
28

                                      CLASS ACTION COMPLAINT
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 2 of 21




 1          Plaintiff Robert Gutman (“Plaintiff”), individually and on behalf of all others similarly
 2 situated, by and through his attorneys, alleges the following upon information and belief, except as
 3 to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

 4 information and belief is based upon, among other things, his counsel’s investigation, which
 5 includes without limitation: (a) review and analysis of regulatory filings made by FibroGen, Inc.
 6 (“FibroGen” or the “Company”) with the United States (“U.S.”) Securities and Exchange
 7 Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and
 8 disseminated by FibroGen; and (c) review of other publicly available information concerning
 9 FibroGen.
10                         NATURE OF THE ACTION AND OVERVIEW
11          1.     This is a class action on behalf of persons and entities that purchased or otherwise
12 acquired FibroGen securities between November 8, 2019 and April 6, 2021, inclusive (the “Class
13 Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange Act of 1934
14 (the “Exchange Act”).
15          2.     FibroGen is a biopharmaceutical company that develops medicines for the treatment
16 of anemia, fibrotic disease, and cancer. Its most advanced product is roxadustat, an oral small

17 molecule inhibitor of hypoxia-inducible factor-prolyl hydroxylase (“HIF-PH”) activity that acts by
18 stimulating the body’s natural pathway for red cell production. In December 2019, the Company

19 filed its New Drug Application (“NDA”) with the U.S. Food and Drug Administration (“FDA”) for
20 the approval of roxadustat for the treatment of anemia due to chronic kidney disease (“CKD”).
21          3.     On April 6, 2021, after the market closed, FibroGen issued a statement “provid[ing]
22 clarification of certain prior disclosures of U.S. primary cardiovascular safety analyses from the
23 roxadustat Phase 3 program for the treatment of anemia of chronic kidney disease (‘CKD’).”
24 Specifically, the Company stated that the safety analyses “included post-hoc changes to the
25 stratification factors.” FibroGen further revealed that, based on analyses using the pre-specified
26 stratification factors, the Company “cannot conclude that roxadustat reduces the risk of (or is
27 superior to) MACE+ in dialysis, and MACE and MACE+ in incident dialysis compared to epoetin-
28 alfa.”

                                        CLASS ACTION COMPLAINT
                                                      1
        Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 3 of 21




 1          4.      On this news, the Company’s share price fell $14.90, or 43%, to close at $19.74 per
 2 share on April 7, 2021, on unusually heavy trading volume.
 3          5.      Throughout the Class Period, Defendants made materially false and/or misleading

 4 statements, as well as failed to disclose material adverse facts about the Company’s business,
 5 operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that certain
 6 safety analyses submitted in connection with FibroGen’s NDA for roxudustat included post-hoc
 7 changes to stratification factors; (2) that, based on analyses using the pre-specified stratification
 8 factors, the Company could not conclude that roxadustat reduces the risk of major adverse
 9 cardiovascular events compared to epoetin-alfa; (3) that, as a result, the Company faced significant
10 uncertainty that its NDA for roxadustat as a treatment for anemia of CKD would be approved by
11 the FDA; and (4) that, as a result of the foregoing, Defendants’ positive statements about the
12 Company’s business, operations, and prospects were materially misleading and/or lacked a
13 reasonable basis.
14          6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline
15 in the market value of the Company’s securities, Plaintiff and other Class members have suffered
16 significant losses and damages.

17                                    JURISDICTION AND VENUE
18          7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange Act

19 (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §
20 240.10b-5).
21          8.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.
22 § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
23          9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section
24 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud
25 or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,
26 including the dissemination of materially false and/or misleading information, occurred in
27 substantial part in this Judicial District. In addition, the Company’s principal executive offices are
28 located in this District.

                                          CLASS ACTION COMPLAINT
                                                         2
        Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 4 of 21




 1          10.    In connection with the acts, transactions, and conduct alleged herein, Defendants
 2 directly and indirectly used the means and instrumentalities of interstate commerce, including the
 3 United States mail, interstate telephone communications, and the facilities of a national securities

 4 exchange.
 5                                               PARTIES
 6          11.    Plaintiff Robert Gutman, as set forth in the accompanying certification, incorporated
 7 by reference herein, purchased FibroGen securities during the Class Period, and suffered damages
 8 as a result of the federal securities law violations and false and/or misleading statements and/or
 9 material omissions alleged herein.
10          12.    Defendant FibroGen is incorporated under the laws of Delaware with its principal
11 executive offices located in San Francisco, California. FibroGen’s common stock trades on the
12 NASDAQ exchange under the symbol “FGEN.”
13          13.    Defendant Enrique Conterno (“Conterno”) has been the Company’s Chief Executive
14 Officer (“CEO”) since January 3, 2020.
15          14.    Defendant James Schoeneck (“Schoeneck”) served as interim CEO from August
16 2019 to January 3, 2020.

17          15.    Defendants Conterno and Schoeneck (collectively, the “Individual Defendants”),
18 because of their positions with the Company, possessed the power and authority to control the

19 contents of the Company’s reports to the SEC, press releases and presentations to securities analysts,
20 money and portfolio managers and institutional investors, i.e., the market.           The Individual
21 Defendants were provided with copies of the Company’s reports and press releases alleged herein
22 to be misleading prior to, or shortly after, their issuance and had the ability and opportunity to
23 prevent their issuance or cause them to be corrected. Because of their positions and access to
24 material non-public information available to them, the Individual Defendants knew that the adverse
25 facts specified herein had not been disclosed to, and were being concealed from, the public, and that
26 the positive representations which were being made were then materially false and/or misleading.
27 The Individual Defendants are liable for the false statements pleaded herein.
28

                                         CLASS ACTION COMPLAINT
                                                       3
        Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 5 of 21




 1                                   SUBSTANTIVE ALLEGATIONS
 2                                               Background
 3          16.       FibroGen is a biopharmaceutical company that develops medicines for the treatment

 4 of anemia, fibrotic disease, and cancer. Its most advanced product is roxadustat, an oral small
 5 molecule inhibitor of hypoxia-inducible factor-prolyl hydroxylase (“HIF-PH”) activity that acts by
 6 stimulating the body’s natural pathway for red cell production. In December 2019, the Company
 7 filed its New Drug Application (“NDA”) with the U.S. Food and Drug Administration (“FDA”) for
 8 the approval of roxadustat for the treatment of anemia due to chronic kidney disease (“CKD”).
 9                                    Materially False and Misleading
                                 Statements Issued During the Class Period
10
            17.       The Class Period begins on November 8, 2019. On that day, FibroGen announced
11
     “Positive Phase 3 Pooled Roxadustat Safety and Efficacy Results” in a press release that stated, in
12
     relevant part:
13
             Roxadustat cardiovascular safety comparable to placebo in non-dialysis dependent
14           (NDD) patients, as assessed by Major Adverse Cardiovascular Events (MACE) and
                                                 MACE+
15
             Roxadustat did not increase risk of MACE and reduced risk of MACE+ compared
16                         to epoetin alfa in dialysis-dependent (DD) patients;
17              Roxadustat reduced risk of MACE by 30% and MACE+ by 34% compared to
               epoetin alfa in the incident dialysis (ID) patient subgroup of the DD population
18
                  Roxadustat achieved primary efficacy endpoints in NDD and DD patients
19
            WASHINGTON, D.C., November 08, 2019 (GLOBAL NEWSWIRE) – FibroGen,
20          Inc. (NASDAQ:FGEN), today announced results from the pooled analyses of data
            from six global pivotal Phase 3 trials investigating roxadustat, a first-in-class, orally-
21          administered inhibitor of hypoxia-inducible-factor (HIF) prolyl hydroxylase activity.
            The pooled analyses assessed the safety and efficacy of roxadustat as a treatment for
22          anemia in chronic kidney disease (CKD) compared to placebo in Non-Dialysis-
            Dependent (NDD) patients and to standard of care epoetin alfa in Dialysis-
23          Dependent (DD) patients, including the clinically important Incident Dialysis (ID)
            patient subgroup. These Phase 3 trials conducted by FibroGen and collaboration
24          partners AstraZeneca and Astellas Pharma, Inc., enrolled over 8,000 CKD patients
            from more than 50 countries.
25
            “The pooled safety analyses assessing roxadustat as a treatment for anemia in chronic
26          kidney disease demonstrate a cardiovascular safety profile comparable with placebo
            in patients not on dialysis, and comparable or in some cases better than that of epoetin
27          alfa in patients on dialysis,” said Robert Provenzano, MD, Associate Professor of
            Medicine, Wayne State University, Detroit, Michigan, U.S. and a primary
28          investigator on the global Phase 3 program. “It is exciting to see this application of

                                           CLASS ACTION COMPLAINT
                                                         4
     Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 6 of 21




 1      the groundbreaking science on oxygen sensing and adaptation to hypoxia recently
        awarded the 2019 Nobel Prize in Physiology or Medicine, and championed by
 2      FibroGen’s late founder and CEO, Tom Neff, who sadly passed away earlier this
        year. These positive safety results, coupled with roxadustat’s well-defined efficacy
 3      in CKD patients, and its oral formulation, support the potential for roxadustat to
        become an important new treatment option for patients with anemia associated with
 4      CKD.”
 5      These late-breaking data were featured in the High-Impact Clinical Trials oral
        abstract session on Friday, November 8, at the American Society of Nephrology
 6      Kidney Week 2019 in Washington, D.C. (Presentation FR-OR131)
 7                                        *      *       *
 8      Cardiovascular (CV) endpoints were defined as:
 9         •   Time to first Major Adverse Cardiovascular Event (MACE): a composite
               endpoint of all-cause mortality, myocardial infarction, stroke;
10
           •   Time to first MACE+, a composite endpoint which includes MACE plus
11             unstable angina and heart failure requiring hospitalization; and
12         •   Time to all-cause mortality
13                 o In the Non-Dialysis Dependent (NDD) patient population:
14                        §   Risks of MACE, MACE+, and all-cause mortality in
                              roxadustat patients were comparable to placebo in the ITT
15                            analyses based on a reference non-inferiority margin of 1.3.
16                        [image omitted]

17                 o In a post hoc subgroup analysis of 2,438 non-dialysis patients with
                     baseline eGFR≥15,
18
                          §   The one-year decline in eGFR in roxadustat treated patients (-
19                            2.8) was significantly less than that in placebo treated patients
                              (-4.4), with a treatment difference of 1.6 mL/min/1.73m2
20                            (p<0.0001).
21                 o In the Dialysis Dependent (DD) patient population:
22                        §   Risks of MACE and all-cause mortality in roxadustat patients
                              were not increased compared to those for patients receiving
23                            epoetin alfa based on a reference non-inferiority margin of
                              1.3.
24
                          §   Risk of MACE+ was 14% lower in roxadustat-treated patients
25                            than in those receiving epoetin alfa.
26                            [image omitted]
27                        §   The Incident Dialysis (ID) patient sub-group of the Dialysis
                              Dependent (DD) patient population:
28

                                     CLASS ACTION COMPLAINT
                                                     5
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 7 of 21




 1                                    •   Risk of MACE was 30% lower in roxadustat patients
                                          than in epoetin alfa patients, and risk of MACE+ was
 2                                        34% lower.
 3                                    •   Roxadustat-treated patients’ risk showed a trend
                                          towards lower all-cause mortality relative to epoetin
 4                                        alfa-treated patients.
 5         18.     On December 23, 2019, FibroGen announced that it had submitted its NDA for
 6 roxadustat to the FDA. In a press release, the Company stated, in relevant part:
 7         FibroGen, Inc. (NASDAQ:FGEN), today announced the submission of a New Drug
           Application (NDA) to the U.S. Food and Drug Administration (FDA) for roxadustat
 8         for the treatment of anemia of chronic kidney disease (CKD), in both non-dialysis-
           dependent (NDD) and dialysis-dependent (DD) CKD patients.
 9
           Roxadustat is the first orally administered small molecule hypoxia-inducible factor
10         prolyl hydroxylase (HIF-PH) inhibitor submitted for FDA regulatory approval for
           the treatment of anemia of CKD. Regulatory approval of roxadustat is supported by
11         positive results from a global Phase 3 program encompassing 15 trials that enrolled
           more than 10,000 patients, worldwide.
12
           “The submission of this NDA is a major step toward our goal of bringing this novel
13         oral medicine to U.S. patients suffering from anemia in CKD,” said Jim Schoeneck,
           Interim Chief Executive Officer, FibroGen. “We, in collaboration with our partner
14         AstraZeneca, look forward to working with the FDA during the NDA review, and to
           the potential of roxadustat as a new therapeutic option for treating CKD anemia, in
15         patients on dialysis and not on dialysis.”
16         19.     On February 11, 2020, FibroGen announced that the FDA has completed its filing

17 review of the NDA. In a press release, the Company stated:
18         FibroGen, Inc. (NASDAQ:FGEN) today announced that the U.S. Food and Drug
           Administration (FDA) has completed its filing review of its New Drug Application
19         (NDA) for roxadustat for the treatment of anemia of chronic kidney disease (CKD),
           in both non-dialysis-dependent (NDD) and dialysis-dependent (DD) patients. The
20         application will be considered filed on February 18, 2020. The FDA has set a
           Prescription Drug User Fee Act (PDUFA) date of December 20, 2020.
21
           “The FDA’s acceptance of the roxadustat new drug application is a critical step
22         towards providing a new treatment option in the United States for chronic kidney
           disease patients suffering from anemia, a serious and often life-threatening disease,”
23         said Enrique Conterno, Chief Executive Officer, FibroGen.
24         “There is significant unmet medical need for patients with anemia of CKD, who have
           seen only limited advances in the last three decades,” said Peony Yu, M.D., Chief
25         Medical Officer, FibroGen. “We intend to work closely with the FDA, in
           collaboration with our partner, AstraZeneca, to make this novel oral therapy
26         available as soon as possible.”
27         The filing of the roxadustat NDA triggers a $50 million milestone payment from
           AstraZeneca (LSE/STO/NYSE: AZN) to FibroGen.
28

                                          CLASS ACTION COMPLAINT
                                                      6
        Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 8 of 21




 1          20.     On December 18, 2020, FibroGen issued a press release announcing that the FDA
 2 had extended the review period for the NDA by three months. Specifically, the Company stated:
 3          FibroGen, Inc. (Nasdaq: FGEN) today announced that the U.S. Food and Drug
            Administration (FDA) has extended the review period of the New Drug Application
 4          (NDA) for roxadustat for the treatment of anemia of chronic kidney disease (CKD)
            by three months. The updated Prescription Drug User Fee Act (PDUFA) action date
 5          is March 20, 2021.
 6          The FDA is close to finalizing its review of the NDA and FibroGen is submitting
            additional analyses of existing roxadustat clinical data, which require an extension
 7          of the original PDUFA date.
 8          “FibroGen is working closely with the FDA, in collaboration with our partner,
            AstraZeneca, to support the final review of the new drug application for roxadustat,”
 9          said Enrique Conterno, Chief Executive Officer, FibroGen. “There is significant
            unmet medical need for the treatment of anemia of CKD, and we are committed to
10          bringing roxadustat to patients in the U.S. as soon as possible.
11          21.     The above statements identified in ¶¶ 17-20 were materially false and/or misleading,
12 and failed to disclose material adverse facts about the Company’s business, operations, and
13 prospects. Specifically, Defendants failed to disclose to investors: (1) that certain safety analyses
14 submitted in connection with FibroGen’s NDA for roxudustat included post-hoc changes to
15 stratification factors; (2) that, based on analyses using the pre-specified stratification factors, the
16 Company could not conclude that roxadustat reduces the risk of major adverse cardiovascular events

17 compared to epoetin-alfa; (3) that, as a result, the Company faced significant uncertainty that its
18 NDA for roxadustat as a treatment for anemia of CKD would be approved by the FDA; and (4) that,

19 as a result of the foregoing, Defendants’ positive statements about the Company’s business,
20 operations, and prospects were materially misleading and/or lacked a reasonable basis.
21                              Disclosures at the End of the Class Period
22          22.     On April 6, 2021, after the market closed, FibroGen issued a statement “provid[ing]
23 clarification of certain prior disclosures of U.S. primary cardiovascular safety analyses from the
24 roxadustat Phase 3 program for the treatment of anemia of chronic kidney disease (‘CKD’).”
25 Specifically, the Company stated that the safety analyses “included post-hoc changes to the
26 stratification factors.” FibroGen further revealed that, based on analyses using the pre-specified
27 stratification factors, the Company “cannot conclude that roxadustat reduces the risk of (or is
28

                                          CLASS ACTION COMPLAINT
                                                        7
        Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 9 of 21




 1 superior to) MACE+ in dialysis, and MACE and MACE+ in incident dialysis compared to epoetin-
 2 alfa.” Specifically, in a press release, the Company stated, in relevant part:
 3          FibroGen, Inc. (Nasdaq: FGEN) (the “Company”) today provided clarification of
            certain prior disclosures of U.S. primary cardiovascular safety analyses from the
 4          roxadustat Phase 3 program for the treatment of anemia of chronic kidney disease
            (“CKD”).
 5
            “As members of senior management were preparing for the upcoming FDA Advisory
 6          Committee meeting, we became aware that the primary cardiovascular safety
            analyses included post-hoc changes to the stratification factors,” said Enrique
 7          Conterno, Chief Executive Officer, FibroGen. “While all of the analyses set forth
            below, including the differences in the stratification factors, were included in the
 8          NDA, we promptly decided to clarify this issue with the FDA and communicate with
            the scientific and investment communities.”
 9
            Mr. Conterno continued, “It is important to emphasize that this does not impact our
10          conclusion regarding the comparability, with respect to cardiovascular safety, of
            roxadustat to epoetin-alfa in dialysis-dependent (DD) patients and to placebo in non-
11          dialysis dependent (NDD) patients. We continue to have confidence in roxadustat’s
            benefit risk profile.”
12
                                               *      *       *
13
            The table below describes the cardiovascular safety results using the post-hoc
14          stratification factors reported at the American Society of Nephrology conference in
            November 2019, as well as the analyses with the pre-specified stratification factors
15          which have not been previously publicly reported.
16

17
18

19
20
21
22
23
24
            As reflected in the table, the analyses with the pre-specified stratification factors
25          result in higher hazard ratios (point estimates of relative risk) and 95% confidence
            intervals. For MACE+ in dialysis and for MACE and MACE+ in incident dialysis,
26          the 95% confidence intervals include 1.0. While these hazard ratios remain below
            1.0, based on these analyses we cannot conclude that roxadustat reduces the risk
27          of (or is superior to) MACE+ in dialysis, and MACE and MACE+ in incident
            dialysis compared to epoetin-alfa.
28

                                          CLASS ACTION COMPLAINT
                                                          8
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 10 of 21




 1          23.     On this news, the Company’s share price fell $14.90, or 43%, to close at $19.74 per
 2 share on April 7, 2021, on unusually heavy trading volume.
 3                                  CLASS ACTION ALLEGATIONS

 4          24.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 5 Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased
 6 or otherwise acquired FibroGen securities between November 8, 2019 and April 6, 2021, inclusive,
 7 and who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers
 8 and directors of the Company, at all relevant times, members of their immediate families and their
 9 legal representatives, heirs, successors, or assigns, and any entity in which Defendants have or had
10 a controlling interest.
11          25.     The members of the Class are so numerous that joinder of all members is
12 impracticable. Throughout the Class Period, FibroGen’s shares actively traded on the NASDAQ.
13 While the exact number of Class members is unknown to Plaintiff at this time and can only be
14 ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or
15 thousands of members in the proposed Class. Millions of FibroGen shares were traded publicly
16 during the Class Period on the NASDAQ. Record owners and other members of the Class may be

17 identified from records maintained by FibroGen or its transfer agent and may be notified of the
18 pendency of this action by mail, using the form of notice similar to that customarily used in securities

19 class actions.
20          26.     Plaintiff’s claims are typical of the claims of the members of the Class as all members
21 of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law that
22 is complained of herein.
23          27.     Plaintiff will fairly and adequately protect the interests of the members of the Class
24 and has retained counsel competent and experienced in class and securities litigation.
25          28.     Common questions of law and fact exist as to all members of the Class and
26 predominate over any questions solely affecting individual members of the Class. Among the
27 questions of law and fact common to the Class are:
28

                                          CLASS ACTION COMPLAINT
                                                        9
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 11 of 21




 1                   (a)    whether the federal securities laws were violated by Defendants’ acts as
 2 alleged herein;
 3                   (b)    whether statements made by Defendants to the investing public during the

 4 Class Period omitted and/or misrepresented material facts about the business, operations, and
 5 prospects of FibroGen; and
 6                   (c)    to what extent the members of the Class have sustained damages and the
 7 proper measure of damages.
 8          29.      A class action is superior to all other available methods for the fair and efficient
 9 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
10 damages suffered by individual Class members may be relatively small, the expense and burden of
11 individual litigation makes it impossible for members of the Class to individually redress the wrongs
12 done to them. There will be no difficulty in the management of this action as a class action.
13                                  UNDISCLOSED ADVERSE FACTS
14          30.      The market for FibroGen’s securities was open, well-developed and efficient at all
15 relevant times. As a result of these materially false and/or misleading statements, and/or failures to
16 disclose, FibroGen’s securities traded at artificially inflated prices during the Class Period. Plaintiff

17 and other members of the Class purchased or otherwise acquired FibroGen’s securities relying upon
18 the integrity of the market price of the Company’s securities and market information relating to

19 FibroGen, and have been damaged thereby.
20          31.      During the Class Period, Defendants materially misled the investing public, thereby
21 inflating the price of FibroGen’s securities, by publicly issuing false and/or misleading statements
22 and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth
23 herein, not false and/or misleading. The statements and omissions were materially false and/or
24 misleading because they failed to disclose material adverse information and/or misrepresented the
25 truth about FibroGen’s business, operations, and prospects as alleged herein.
26          32.      At all relevant times, the material misrepresentations and omissions particularized in
27 this Complaint directly or proximately caused or were a substantial contributing cause of the
28 damages sustained by Plaintiff and other members of the Class. As described herein, during the

                                           CLASS ACTION COMPLAINT
                                                         10
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 12 of 21




 1 Class Period, Defendants made or caused to be made a series of materially false and/or misleading
 2 statements about FibroGen’s financial well-being and prospects. These material misstatements
 3 and/or omissions had the cause and effect of creating in the market an unrealistically positive

 4 assessment of the Company and its financial well-being and prospects, thus causing the Company’s
 5 securities to be overvalued and artificially inflated at all relevant times. Defendants’ materially false
 6 and/or misleading statements during the Class Period resulted in Plaintiff and other members of the
 7 Class purchasing the Company’s securities at artificially inflated prices, thus causing the damages
 8 complained of herein when the truth was revealed.
 9                                          LOSS CAUSATION
10          33.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused
11 the economic loss suffered by Plaintiff and the Class.
12          34.     During the Class Period, Plaintiff and the Class purchased FibroGen’s securities at
13 artificially inflated prices and were damaged thereby. The price of the Company’s securities
14 significantly declined when the misrepresentations made to the market, and/or the information
15 alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,
16 causing investors’ losses.

17                                     SCIENTER ALLEGATIONS
18          35.     As alleged herein, Defendants acted with scienter since Defendants knew that the

19 public documents and statements issued or disseminated in the name of the Company were
20 materially false and/or misleading; knew that such statements or documents would be issued or
21 disseminated to the investing public; and knowingly and substantially participated or acquiesced in
22 the issuance or dissemination of such statements or documents as primary violations of the federal
23 securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue of their
24 receipt of information reflecting the true facts regarding FibroGen, their control over, and/or receipt
25 and/or modification of FibroGen’s allegedly materially misleading misstatements and/or their
26 associations with the Company which made them privy to confidential proprietary information
27 concerning FibroGen, participated in the fraudulent scheme alleged herein.
28

                                          CLASS ACTION COMPLAINT
                                                         11
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 13 of 21




 1                        APPLICABILITY OF PRESUMPTION OF RELIANCE
                              (FRAUD-ON-THE-MARKET DOCTRINE)
 2
            36.     The market for FibroGen’s securities was open, well-developed and efficient at all
 3
     relevant times. As a result of the materially false and/or misleading statements and/or failures to
 4
     disclose, FibroGen’s securities traded at artificially inflated prices during the Class Period. On
 5
     February 12, 2021, the Company’s share price closed at a Class Period high of $55.72 per share.
 6
     Paintiff and other members of the Class purchased or otherwise acquired the Company’s securities
 7
     relying upon the integrity of the market price of FibroGen’s securities and market information
 8
     relating to FibroGen, and have been damaged thereby.
 9
            37.     During the Class Period, the artificial inflation of FibroGen’s shares was caused by
10
     the material misrepresentations and/or omissions particularized in this Complaint causing the
11
     damages sustained by Plaintiff and other members of the Class. As described herein, during the
12
     Class Period, Defendants made or caused to be made a series of materially false and/or misleading
13
     statements about FibroGen’s business, prospects, and operations. These material misstatements
14
     and/or omissions created an unrealistically positive assessment of FibroGen and its business,
15
     operations, and prospects, thus causing the price of the Company’s securities to be artificially
16
     inflated at all relevant times, and when disclosed, negatively affected the value of the Company
17
     shares. Defendants’ materially false and/or misleading statements during the Class Period resulted
18
     in Plaintiff and other members of the Class purchasing the Company’s securities at such artificially
19
     inflated prices, and each of them has been damaged as a result.
20
            38.     At all relevant times, the market for FibroGen’s securities was an efficient market
21
     for the following reasons, among others:
22
                    (a)     FibroGen shares met the requirements for listing, and was listed and actively
23
     traded on the NASDAQ, a highly efficient and automated market;
24
                    (b)     As a regulated issuer, FibroGen filed periodic public reports with the SEC
25
     and/or the NASDAQ;
26
                    (c)     FibroGen regularly communicated with public investors via established
27
     market communication mechanisms, including through regular dissemination of press releases on
28

                                          CLASS ACTION COMPLAINT
                                                        12
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 14 of 21




 1 the national circuits of major newswire services and through other wide-ranging public disclosures,
 2 such as communications with the financial press and other similar reporting services; and/or
 3                  (d)     FibroGen was followed by securities analysts employed by brokerage firms

 4 who wrote reports about the Company, and these reports were distributed to the sales force and
 5 certain customers of their respective brokerage firms. Each of these reports was publicly available
 6 and entered the public marketplace.
 7          39.     As a result of the foregoing, the market for FibroGen’s securities promptly digested
 8 current information regarding FibroGen from all publicly available sources and reflected such
 9 information in FibroGen’s share price. Under these circumstances, all purchasers of FibroGen’s
10 securities during the Class Period suffered similar injury through their purchase of FibroGen’s
11 securities at artificially inflated prices and a presumption of reliance applies.
12          40.     A Class-wide presumption of reliance is also appropriate in this action under the
13 Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),
14 because the Class’s claims are, in large part, grounded on Defendants’ material misstatements and/or
15 omissions.      Because this action involves Defendants’ failure to disclose material adverse
16 information regarding the Company’s business operations and financial prospects—information that

17 Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to recovery.
18 All that is necessary is that the facts withheld be material in the sense that a reasonable investor

19 might have considered them important in making investment decisions. Given the importance of
20 the Class Period material misstatements and omissions set forth above, that requirement is satisfied
21 here.
22                                          NO SAFE HARBOR
23          41.     The statutory safe harbor provided for forward-looking statements under certain
24 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint. The
25 statements alleged to be false and misleading herein all relate to then-existing facts and conditions.
26 In addition, to the extent certain of the statements alleged to be false may be characterized as forward
27 looking, they were not identified as “forward-looking statements” when made and there were no
28 meaningful cautionary statements identifying important factors that could cause actual results to

                                          CLASS ACTION COMPLAINT
                                                         13
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 15 of 21




 1 differ materially from those in the purportedly forward-looking statements. In the alternative, to the
 2 extent that the statutory safe harbor is determined to apply to any forward-looking statements
 3 pleaded herein, Defendants are liable for those false forward-looking statements because at the time

 4 each of those forward-looking statements was made, the speaker had actual knowledge that the
 5 forward-looking statement was materially false or misleading, and/or the forward-looking statement
 6 was authorized or approved by an executive officer of FibroGen who knew that the statement was
 7 false when made.
 8                                            FIRST CLAIM
 9                         Violation of Section 10(b) of The Exchange Act and
                                  Rule 10b-5 Promulgated Thereunder
10                                       Against All Defendants
11          42.    Plaintiff repeats and re-alleges each and every allegation contained above as if fully
12 set forth herein.
13          43.    During the Class Period, Defendants carried out a plan, scheme and course of conduct
14 which was intended to and, throughout the Class Period, did: (i) deceive the investing public,
15 including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and other
16 members of the Class to purchase FibroGen’s securities at artificially inflated prices. In furtherance

17 of this unlawful scheme, plan and course of conduct, Defendants, and each defendant, took the
18 actions set forth herein.

19          44.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made untrue
20 statements of material fact and/or omitted to state material facts necessary to make the statements
21 not misleading; and (iii) engaged in acts, practices, and a course of business which operated as a
22 fraud and deceit upon the purchasers of the Company’s securities in an effort to maintain artificially
23 high market prices for FibroGen’s securities in violation of Section 10(b) of the Exchange Act and
24 Rule 10b-5. All Defendants are sued either as primary participants in the wrongful and illegal
25 conduct charged herein or as controlling persons as alleged below.
26          45.    Defendants, individually and in concert, directly and indirectly, by the use, means or
27 instrumentalities of interstate commerce and/or of the mails, engaged and participated in a
28

                                         CLASS ACTION COMPLAINT
                                                       14
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 16 of 21




 1 continuous course of conduct to conceal adverse material information about FibroGen’s financial
 2 well-being and prospects, as specified herein.
 3          46.     Defendants employed devices, schemes and artifices to defraud, while in possession

 4 of material adverse non-public information and engaged in acts, practices, and a course of conduct
 5 as alleged herein in an effort to assure investors of FibroGen’s value and performance and continued
 6 substantial growth, which included the making of, or the participation in the making of, untrue
 7 statements of material facts and/or omitting to state material facts necessary in order to make the
 8 statements made about FibroGen and its business operations and future prospects in light of the
 9 circumstances under which they were made, not misleading, as set forth more particularly herein,
10 and engaged in transactions, practices and a course of business which operated as a fraud and deceit
11 upon the purchasers of the Company’s securities during the Class Period.
12          47.     Each of the Individual Defendants’ primary liability and controlling person liability
13 arises from the following facts: (i) the Individual Defendants were high-level executives and/or
14 directors at the Company during the Class Period and members of the Company’s management team
15 or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and activities
16 as a senior officer and/or director of the Company, was privy to and participated in the creation,

17 development and reporting of the Company’s internal budgets, plans, projections and/or reports;
18 (iii) each of these defendants enjoyed significant personal contact and familiarity with the other

19 defendants and was advised of, and had access to, other members of the Company’s management
20 team, internal reports and other data and information about the Company’s finances, operations, and
21 sales at all relevant times; and (iv) each of these defendants was aware of the Company’s
22 dissemination of information to the investing public which they knew and/or recklessly disregarded
23 was materially false and misleading.
24          48.     Defendants had actual knowledge of the misrepresentations and/or omissions of
25 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to
26 ascertain and to disclose such facts, even though such facts were available to them. Such defendants’
27 material misrepresentations and/or omissions were done knowingly or recklessly and for the purpose
28 and effect of concealing FibroGen’s financial well-being and prospects from the investing public

                                           CLASS ACTION COMPLAINT
                                                         15
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 17 of 21




 1 and supporting the artificially inflated price of its securities. As demonstrated by Defendants’
 2 overstatements and/or misstatements of the Company’s business, operations, financial well-being,
 3 and prospects throughout the Class Period, Defendants, if they did not have actual knowledge of the

 4 misrepresentations and/or omissions alleged, were reckless in failing to obtain such knowledge by
 5 deliberately refraining from taking those steps necessary to discover whether those statements were
 6 false or misleading.
 7          49.     As a result of the dissemination of the materially false and/or misleading information
 8 and/or failure to disclose material facts, as set forth above, the market price of FibroGen’s securities
 9 was artificially inflated during the Class Period. In ignorance of the fact that market prices of the
10 Company’s securities were artificially inflated, and relying directly or indirectly on the false and
11 misleading statements made by Defendants, or upon the integrity of the market in which the
12 securities trades, and/or in the absence of material adverse information that was known to or
13 recklessly disregarded by Defendants, but not disclosed in public statements by Defendants during
14 the Class Period, Plaintiff and the other members of the Class acquired FibroGen’s securities during
15 the Class Period at artificially high prices and were damaged thereby.
16          50.     At the time of said misrepresentations and/or omissions, Plaintiff and other members

17 of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff and the other
18 members of the Class and the marketplace known the truth regarding the problems that FibroGen

19 was experiencing, which were not disclosed by Defendants, Plaintiff and other members of the Class
20 would not have purchased or otherwise acquired their FibroGen securities, or, if they had acquired
21 such securities during the Class Period, they would not have done so at the artificially inflated prices
22 which they paid.
23          51.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act
24 and Rule 10b-5 promulgated thereunder.
25          52.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the
26 other members of the Class suffered damages in connection with their respective purchases and
27 sales of the Company’s securities during the Class Period.
28

                                          CLASS ACTION COMPLAINT
                                                        16
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 18 of 21




 1                                            SECOND CLAIM
 2                            Violation of Section 20(a) of The Exchange Act
                                    Against the Individual Defendants
 3
             53.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
 4
     set forth herein.
 5
             54.     Individual Defendants acted as controlling persons of FibroGen within the meaning
 6
     of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and
 7
     their ownership and contractual rights, participation in, and/or awareness of the Company’s
 8
     operations and intimate knowledge of the false financial statements filed by the Company with the
 9
     SEC and disseminated to the investing public, Individual Defendants had the power to influence and
10
     control and did influence and control, directly or indirectly, the decision-making of the Company,
11
     including the content and dissemination of the various statements which Plaintiff contends are false
12
     and misleading. Individual Defendants were provided with or had unlimited access to copies of the
13
     Company’s reports, press releases, public filings, and other statements alleged by Plaintiff to be
14
     misleading prior to and/or shortly after these statements were issued and had the ability to prevent
15
     the issuance of the statements or cause the statements to be corrected.
16
             55.     In particular, Individual Defendants had direct and supervisory involvement in the
17
     day-to-day operations of the Company and, therefore, had the power to control or influence the
18
     particular transactions giving rise to the securities violations as alleged herein, and exercised the
19
     same.
20
             56.     As set forth above, FibroGen and Individual Defendants each violated Section 10(b)
21
     and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their position
22
     as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the Exchange
23
     Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other members
24
     of the Class suffered damages in connection with their purchases of the Company’s securities during
25
     the Class Period.
26
27
28

                                           CLASS ACTION COMPLAINT
                                                         17
       Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 19 of 21




 1                                      PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
 3         (a)     Determining that this action is a proper class action under Rule 23 of the Federal

 4 Rules of Civil Procedure;
 5         (b)     Awarding compensatory damages in favor of Plaintiff and the other Class members
 6 against all defendants, jointly and severally, for all damages sustained as a result of Defendants’
 7 wrongdoing, in an amount to be proven at trial, including interest thereon;
 8         (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in this
 9 action, including counsel fees and expert fees; and
10         (d)     Such other and further relief as the Court may deem just and proper.
11                                    JURY TRIAL DEMANDED
12         Plaintiff hereby demands a trial by jury.
13 DATED: April 15, 2021                      GLANCY PRONGAY & MURRAY LLP

14                                            By: /s/ Pavithra Rajesh
15                                            Robert V. Prongay
                                              Charles H. Linehan
16                                            Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
17                                            Los Angeles, California 90067
                                              Telephone: (310) 201-9150
18
                                              Facsimile: (310) 201-9160
19                                            Email: info@glancylaw.com

20                                            Attorneys for Plaintiff Robert Gutman

21
22
23
24
25
26
27
28

                                        CLASS ACTION COMPLAINT
                                                       18
 Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 20 of 21

                 SWORN CERTIFICATION OF PLAINTIFF
             FibroGen, Inc. (FGEN) SECURITIES LITIGATION


I, Robert Gutman, certify that:

1.      I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
        Plaintiff motion on my behalf.

2.      I did not purchase the FibroGen, Inc. securities that are the subject of this action
        at the direction of plaintiff’s counsel or in order to participate in any private
        action arising under this title.

3.      I am willing to serve as a representative party on behalf of a class and will testify
        at deposition and trial, if necessary.

4.      My transactions in FibroGen, Inc. securities during the Class Period set forth in
        the Complaint are as follows:
        (See attached transactions)

5.      I have not sought to serve, nor served, as a representative party on behalf of a
        class under this title during the last three years, except for the following:

6.      I will not accept any payment for serving as a representative party, except to
        receive my pro rata share of any recovery or as ordered or approved by the court,
        including the award to a representative plaintiff of reasonable costs and expenses
        (including lost wages) directly relating to the representation of the class.


I declare under penalty of perjury that the foregoing are true and correct statements.




4/9/2021

     Date                                       Robert Gutman
Case 4:21-cv-02725-YGR Document 1 Filed 04/15/21 Page 21 of 21




       Robert Gutman's Transactions in FibroGen, Inc. (FGEN)
        Date    Transaction Type      Quantity      Unit Price
    11/15/2019      Bought               200          $36.9996
     3/16/2021      Bought               150          $33.5830
